Title: From Thomas Jefferson to John McDowell, 13 November 1800
From: Jefferson, Thomas
To: McDowell, John



Sir
Monticello Nov. 13. 1800.

Being within a few days of my departure for Congress where I shall continue through the winter, & desirous of leaving all my pecuniary affairs settled, I must avail myself of the post rider from your place to Charlottesville for the transmission of the balance which may be in your hands for me. any sum which you may put into his hands for me on return from his present tour, will still find me here and shall be applied to your credit. the nails formerly desired to be forwarded to the late Colo. Bell, may be delivered for me to mr Kelly merchant of Charlottesville. I am Sir
Your very humble servt

Th: Jefferson

